Case 17-06168   Doc 63   Filed 01/22/21 Entered 01/22/21 14:41:45   Desc Main
                           Document     Page 1 of 4
Case 17-06168   Doc 63   Filed 01/22/21 Entered 01/22/21 14:41:45   Desc Main
                           Document     Page 2 of 4
Case 17-06168   Doc 63   Filed 01/22/21 Entered 01/22/21 14:41:45   Desc Main
                           Document     Page 3 of 4
Case 17-06168   Doc 63   Filed 01/22/21 Entered 01/22/21 14:41:45   Desc Main
                           Document     Page 4 of 4
